TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00185-CR
                                        NO. 03-12-00186-CR



                                Ivan Fitzgerald Matthew, Appellant

                                                  v.

                                     The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NOS. 63720 & 63721, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Ivan Fitzgerald Matthew, acting pro se, filed a notice of appeal from each of his

two judgments of conviction for the first-degree felony offenses of aggravated assault against a public

servant. See Tex. Penal Code Ann. § 22.02 (West 2011). However, the trial court certified that each

of these cases: (1) is a plea-bargain case and Matthew has no right of appeal, and (2) Matthew waived

the right of appeal. Matthew and his counsel signed both of the trial court’s certifications.

               Accordingly, the appeals are dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: April 17, 2012

Do Not Publish